DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 1, line 21, filed 2/18/2022, with respect to the rejection(s) of claim(s) 1-18 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Publication No. (4683638, hereafter Winkler), and further in view of US Publication No. ( US 20110288677 A1, hereafter US 677’).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. (4683638, hereafter Winkler) as applied to claims 1-18 above, and further in view of US Publication No. ( US 20110288677 A1, hereafter US 677’).
Regarding claim 1, Winkler teaches a dental milling machine (FIG. 1) comprising a changer arm (29, 20), wherein the changer arm (29, 20) has a substantially U-shaped gripping attachment (42) and wherein a tool (16) of the dental milling machine (FIG. 1) has a tool wherein the U-shaped gripping attachment (42) of the changer arm (29,20) is configured to engage the grooves or holding projections, wherein parts of the U-shaped gripping attachment (42) make contact with the grooves (see annotated Figure 8) or holding projections of the tool fixation element (16) under preload, or wherein the tool fixation element (see annotated Figure 8) is held clamped inside the U-shaped gripping attachment (42).
Winkler fails to directly disclose a workpiece holder and a changer arm carrying the workpiece holder.
US 677’ teaches a workpiece holder and a changer arm carrying the workpiece holder for the purpose of accurate and flexible positioning of the workpiece before, during, or after machining.
It would have been obvious to one having ordinary skill in the art at the effective filling date of the claims to have modified Winkler to have a workpiece holder and a changer arm carrying the workpiece holder according to claim 1, as taught by US 677’ in order to allow for increased transport functionality and flexible positioning of the workpiece to be machined or to provide temporary holding storage for semi-finished workpieces during a tool change.
In regard to claim 2, the modified device of Winkler teaches the dental milling machine (FIG. 1-Winkler) according to Claim 1, wherein the modified device of Winkler further discloses the changer arm (29, 20) with a clamping chuck (18) for receiving a workpiece holder (2) of a workpiece (4).
In regard to claim 3, the modified device of Winkler highlights the dental milling machine (FIG. 1) according to Claim 1, wherein the modified device Winkler further discloses the changer arm (29, 20) that carries two mutually adjacent U- shaped gripping attachments (42, see annotated Figure 2 below) which are spaced apart from each other.

    PNG
    media_image1.png
    838
    1011
    media_image1.png
    Greyscale

In regard to claim 4, the modified device of Winkler teaches the dental milling machine (FIG. 1) according to Claim 3, and wherein Winkler further discloses the U-shaped gripping attachments (42, see annotated Figure 2 below) have open sides which open sides are oriented opposite to each other, wherein the U-shaped gripping attachments (42, see annotated Figure 2 below) are directed towards each other with their open sides, but are displaced in relation to each other.
In regard to claim 5, the modified device of Winkler teaches the dental milling machine (FIG. 1) according to Claim 1, wherein Winkler further discloses the grooves (see annotated Figure 8) or holding projections are attached to a ring of the tool fixation element (see annotated Figure 8) which is fixed to the tool (16), and wherein the grooves (see annotated Figure 8) are circular in shape.
(29, 20) has first flexible tongues (see annotated Figure 2), and wherein the first flexible tongues (see annotated Figure 2) are flexible at one end and are mounted at another end, and wherein, when the changer arm (29, 20) of the dental milling machine (FIG. 1) approaches a tool which is clamped inside a clamping chuck (18) or a collet chuck of a tool spindle (15) of the dental milling machine, the first flexible tongues (see annotated Figure 2) are configured to fixedly attach the tool (16) by a pressure exerted onto the first flexible tongues (see annotated Figure 2).
In regard to claim 7, the modified device of Winkler discloses the dental milling machine according to Claim 6, wherein Winkler further teaches the collet chuck or the clamping chuck (18) of the tool spindle (15) grips and holds a shank (see annotated Figure 1 below) of the tool (16). Examiner is interpreting shank to mean a long, narrow part of a tool connecting the handle to the operational end. This piece meets this definition because the annotated figure below displays a connection of the handle, which is above the arrow, to the operational end, below the arrow, by way of a long narrow part of the tool.

    PNG
    media_image2.png
    423
    412
    media_image2.png
    Greyscale

As to claim 8, the modified device of Winkler discloses the invention of claim 6, however, Winkler fails to directly disclose wherein the tool fixation element, which is substantially circular in a cross section, is maximally 0.5mm larger than an inside diameter (D2) of the first flexible tongues in an unloaded state. Examiner notes as seen in figure 2 the tool fixation element is seen, it’s just not known how large the diameter is. 
It would have been obvious to one of ordinary skill in the art to have limited the diameter of the tool fixation element to some numerical value maximally larger than the first flexible tongues as to not exceed the elasticity of the material, and decrease clamping reliability. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see page 5 line 21 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.
8, wherein Winkler further teaches the tool (16) has a second groove (see annotated Figure 8) or a second annular cavity which is arranged to be spaced apart from an axial end section of the tool.
 	In regard to claim 10, the modified device of Winkler teaches the dental milling machine according to Claim 8, wherein Winkler further discloses the ring of the tool fixation element (see annotated Figure 8), between the first groove (see annotated Figure 8) and the second groove (see annotated Figure 8), has an annular bridge (see annotated Figure 8) which is substantially circular in a cross section, wherein a diameter of the substantially circular annular bridge (see annotated Figure 8) is larger than the diameter of at least one of the annular bridges which confine the first and second annular grooves (see annotated Figure 8) or annular cavities, respectively, each at sides of the first and second annular grooves (see annotated Figure 8) or annular cavities, respectively, which are positioned opposite of the substantially circular annular bridge (see annotated Figure 8). 
In regard to claim 11, the modified device of Winkler discloses the dental milling machine according to Claim 17, wherein Winkler further teaches the changer arm (29, 20) carries a sheet (see annotated figure 2) at the end of which the U-shaped gripping attachment (42) is provided, wherein the side flanks (see annotated Figure 2 above) of the U-shaped gripping attachment (42) have two flexible tongues (see annotated Figure 2) which are spaced apart from each other. A sheet can be defined as any broad, flat piece of material. Examiner is interpreting that Winkler teaches this limitation of the claim in Figure 2 where it is being examined that the U-shaped grip (42) has a U-shaped grip at the end and the flat material opposite the opening is being interpreted as a sheet.
In regard to claim 12, the modified device of Winkler further teaches the dental milling machine according to Claim 11, wherein Winkler further discloses the two flexible tongues fit into annular cavities (see annotated Figure 8) and fill the annular cavities (see annotated Figure 8) in a substantially U-shaped fashion.
In regard to claim 13, the modified device of Winkler discloses the dental milling machine according to Claim 12, wherein Winkler further teaches the flexible tongues (see 
In regard to claim 14, the modified device of Winkler discloses the dental milling machine according to Claim 11, wherein Winkler further teaches the U-shaped gripping attachment (42) has flexible tongues (see annotated Figure 2) with a width distinctly smaller and with an elasticity distinctly higher than a width and elasticity of the sheet, which sheet is flexible, which flexible tongues (see annotated Figure 2) are spaced apart from each other. It can be observed in Figure 2 that the width of the flexible tongues is distinctly smaller than the sheet and the elasticity is dependent on the material used. 
In regard to claim 15, the modified device of Winkler teaches the dental milling machine according to claim 1, wherein Winkler further discloses the changer arm (29, 20) is movable in a direction of movement of substantially 90 degrees in relation to a longitudinal extension of the tool (16) and is configured to grip the tool in the grooves (see annotated Figure 8) via flexible tongues and remove the tool from the clamping chuck (18) and supply the tool (16) to a tool magazine (30) at which a further, correspondingly equipped tool may be taken up by the changer arm (29, 20). Winkler further teaches the limitation of the changer arm being moveable in a direction of movement of substantially 90 degrees in relation to a longitudinal extension of the tool in (8) of the background/summary as well as has additional support in (7) of the description section. The examiner is interpreting that since Winkler teaches the limitation of the changer arm (29, 20) being moveable in a direction of movement of substantially 90 degrees in relation to longitudinal extension of the tool (16), that the changer arm (29, 20) is capable of taking the equipped tool (16) up.  
In regard to claim 16, the modified device of Winkler discloses the dental milling machine according to Claim 15, wherein Winkler further teaches the changer arm (29, 20) is movable such that a tool (16) accommodated inside the U-shaped gripping attachment (42) may be positioned in front of a receptacle slot (37) of the tool magazine (30) such that the tool (16) is configured for insertion into the receptacle slot (37) of the tool magazine with the groove (see annotated Figure 8) or annular cavity, and wherein a side flank (see annotated is configured to act against a lateral movement of the tool (16) inside the receptacle slot in case of a lateral movement of the changer arm (29, 20), at an angle of substantially 90 degrees in relation to a direction of movement of the changer arm (29, 20) during the insertion of the tool (16) into the receptacle slot of the tool magazine (30). The examiner is interpreting that with the 90-degree range of motion of the changer arm (29, 20) as stated in claim 15 and with the use Figure 2 displaying the changer arm (29, 20) in front of the receptacle slot (37), it can be reasonably assumed that the changer arm is capable of positioning a tool (16), inside the U-shaped gripping attachment (42), in front of a receptacle slot (37) of the magazine. The examiner is also interpreting that one of the groove’s (see annotated Figure 8) functions is for the tool to be configured for insertion in the receptacle slot (37) of the tool magazine.
In regard to claim 17, the modified device of Winkler teaches the dental milling machine according to Claim 1, wherein Winkler further discloses parts of the U-shaped gripping attachment (42) that make contact with the grooves (see annotated Figure 8) or holding projections of the tool fixation element (see annotated Figure 8) comprise side flanks (see annotated Figure 2).
In regard to claim 18, the modified device of Winkler teaches the dental milling machine according to Claim 3, wherein Winkler further discloses the two mutually adjacent U-shaped gripping attachments (42) extend in a same plane.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A PALUMBO whose telephone number is (571)272-5116. The examiner can normally be reached 730-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
VAP
Examiner
Art Unit 3722